Citation Nr: 1439561	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-30 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD), for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from February 1979 to December 1993.  The Veteran died in March 2010.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In the appellant's November 2011 VA Form 9, substantive appeal, she requested a Travel Board hearing.  During a telephone call with the RO in September 2012, she withdrew such request.  

Prior to the Veteran's death, service connection for PTSD was originally denied by a rating decision in April 2007.  The Veteran did not appeal this decision (nor was new and material evidence received within one year); therefore, it became final.  38 U.S.C.A. § 7105.  In February 2009, the Veteran sought to reopen his claim of service connection for PTSD.  The claim to reopen was denied in April 2009, because evidence received was not new and material.  In September 2009, the Veteran again sought to reopen his claim for PTSD.  This claim remained pending at the time of his death.  His widow filed an application for Dependency and Indemnity Compensation (DIC) and accrued benefits in June 2009, within one year following the Veteran's death.  See 38 U.S.C.A. § 5121.  The accrued benefits claim is derivative of the Veteran's claim, and the appellant takes the Veteran's claim as it stood on the date of his death.  See Zevalkink v. Brown, 102 F. 3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 146 F. 3d 1296 (Fed. Cir. 1998).

[An interim (November 2010) Board decision dismissed the Veteran's pending appeals seeking service connection and an increased rating for orther disabilities because he had died..]




FINDING OF FACT

In September 2012, prior to the promulgation of a Board decision in the matter, the appellant expressed her intent to withdraw her appeal seeking service connection for PTSD for accrued benefits purposes.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given the appellant's expression of intent to withdraw her appeal in this matter, discussion of the impact of the Veterans Claims Assistance Act of 2000 (VCAA) (see 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)) on this claim is not necessary.

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  
38 C.F.R. § 20.204(b)(3).

A September 2012 Report of Contact, memorializing in writing a telephone call between a VA employee and the appellant, notes: "Widow stated that she did not want to have a hearing and wanted to withdraw her appeal.  I notified the widow that we would need her to send in a statement stating that she wanted to withdraw her appeal and have her sign it.  Widow stated she would send this in."  No further communication has been received from the appellant or her representative.  

While 38 C.F.R. § 20.204 directs that an appeal withdrawal must be filed by the appellant or appellant's representative in writing (unless withdrawn on the record at a hearing), the Board finds in this case that there is a plausible basis in the record that the appellant effectively withdrew her claim for accrued benefits when her intentions to withdraw such claim were reduced to writing in the September 2012 Report of Contact.  Specifically, the September 2012 Report of Contact was contemporaneously prepared by a VA employee in conjunction with a telephone call with the appellant on that same date.  Therefore, the Board finds that the claim for accrued benefits was effectively withdrawn by the September 2012 Report of Contact.  See Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  Accordingly, there is no allegation of error or fact or law remaining for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.


ORDER

The  appeal seeking to reopen a claim of service connection for (PTSD, for accrued benefits purposes is dismissed.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


